PER CURIAM:
Jennebah S. Ville appeals the district court’s order granting summary judgment in favor of the Defendant, and dismissing with prejudice Ville’s 42 U.S.C. §§ 2000e— 2000e-17 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ville v. United Air Lines, Inc., No. 1:07-00900-TSE-TCB (E.D. Va. filed June 23, 2008; *216entered June 24, 2008). We deny Ville’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.